Exhibit 10.6
FORM OF AMENDMENT TO
<<2010>> <<2011>> NONQUALIFIED STOCK OPTION AWARD AGREEMENT
 
This AMENDMENT TO NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Amendment”)
is entered into as of April 18, 2012, by and between Celanese Corporation (the
“Company”) and <<NAME>> (the “Participant”), and amends that certain
Nonqualified Stock Option Award Agreement dated as of <<Original Date>> (the
“Agreement”), by and between the Company and the Participant.


WHEREAS, the Company and the Participant desire to amend certain provisions of
the Agreement to implement the Company’s retirement policy for equity awards.


In consideration of the promises and mutual covenants contained herein and for
other good and valuable consideration, the parties agree as follows:


1. Effects of Certain Events Prior to Vesting. Section 5 of the Agreement is
hereby amended to implement retirement provisions and is therefore amended and
restated to read in its entirety as follows:


5. Effects of Certain Events:
(a)Upon the termination of the Participant’s employment by Company without Cause
or due to the Participant’s death or Disability, a prorated portion of the
unvested portion of the Option will vest upon such termination in an amount
equal to (i) the unvested Option in each Vesting Period multiplied by (ii) a
fraction, the numerator of which is the number of complete and partial calendar
months from the Grant Date to the date of termination without Cause or due to
the Participant’s death or Disability, and the denominator of which is the
number of complete and partial calendar months in each applicable Vesting
Period, such product to be rounded up to the nearest whole number. The
Participant (or the Participant's estate, beneficiary or legal representative)
may exercise the vested portion of the Option until the earlier of (1) the
twelve-month anniversary of the date of such termination of employment without
Cause or due to the Participant’s death or Disability or (2) the Expiration
Date. The remaining unvested portion of the Option shall be forfeited and
cancelled without consideration.
(b)Upon the voluntary termination of the Participant’s employment with the
Company upon Retirement, a prorated portion of the unvested portion of the
Option will vest on the normal vesting dates in an amount equal to (i) the
unvested Option in each Vesting Period multiplied by (ii) a fraction, the
numerator of which is the number of complete and partial calendar months from
the Grant Date to the date of Retirement, and the denominator of which is the
number of complete and partial calendar months in each applicable Vesting
Period, such product to be rounded up to the nearest whole number. As a
condition to the vesting provisions of this subsection, the Participant shall
enter into a separation agreement with the Company upon Retirement that includes
two-year noncompetition and non-solicitation covenants in a form acceptable to
the Company. Any outstanding Net Profit Shares as of Retirement (and any Net
Profit Shares created by reason of an exercise after Retirement) will continue
to be subject to the holding period requirement of Section 4 until the
applicable Restrictions Lapse Date. The

1

--------------------------------------------------------------------------------


Participant (or the Participant’s estate, beneficiary or legal representative)
may exercise the vested portion of the Option until the Expiration Date. The
remaining portion of the Option shall be forfeited and cancelled without
consideration.
(c)Upon the termination of a Participant’s employment with the Company by reason
of the Participant’s voluntary resignation (other than Retirement), (i) the
unvested portion of the Option shall be immediately forfeited and cancelled
without consideration as of the date of the Participant’s termination of
employment, (ii) the Participant may exercise the vested portion of the Option
until the earlier of (1) ninety (90) days following the date of such termination
of employment and (2) the Expiration Date, and (iii) any outstanding Net Profit
Shares will continue to be subject to the holding period requirement until the
Restrictions Lapse Date.
(d)Upon the termination of a Participant’s employment with the Company for
“Cause”, (i) the vested and unvested portion of the Option shall be immediately
forfeited and cancelled without consideration as of the date of the
Participant’s termination of employment, and (ii) any Net Profit Shares held by
the Participant on the date of termination that have not yet become transferable
in accordance with Section 4 above shall be immediately forfeited. In that case,
(1) the Participant’s right to vote and to receive dividends on, and all other
rights, title or interest in, or with respect to, such forfeited Net Profit
Shares shall automatically, without further act, terminate, and (2) such
forfeited Net Profit Shares shall be returned to the Company. The Participant
hereby irrevocably appoints (which appointment is coupled with an interest) the
Company as the Participant’s agent and attorney-in-fact to take any necessary or
appropriate action to cause any forfeited Net Profit Shares to be returned to
the Company, including without limitation executing and delivering stock powers
and instruments of transfer, making endorsements and/or making, initiating or
issuing instructions or entitlement orders, all in the Participant’s name and on
the Participant’s behalf. The Participant hereby ratifies and approves all acts
done by the Company as such attorney-in-fact. Without limiting the foregoing,
the Participant expressly acknowledges and agrees that any transfer agent for
such forfeited Net Profit Shares is fully authorized and protected in relying
on, and shall incur no liability in acting on, in the documents, instruments,
endorsements, instructions, orders or communications from the Company in
connection with such forfeited Net Profit Shares or any transfer thereof, and
that any such transfer agent is a third-party beneficiary of this Agreement.
2. Definitions. Section 22 is hereby amended to add a definition of Retirement
as follows:
(e)    “Retirement” of the Participant shall mean a voluntary separation from
service on or after the date when the Participant is both 55 years of age and
has ten years of service with the Company.
3. No Other Amendments. Except as expressly provided in this Amendment, the
Agreement remains in full force and effect.



2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.


 
PARTICIPANT:
Celanese Corporation:
 
 
 
 
 
 
By: _________________________________
By: _________________________________
 
 
<<NAME>>
Mark C. Rohr
 
 
Executive ID: <<Personnel Number>>
Chairman and Chief Executive Officer
 
 
 
 
 
 
Date: ________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    
        



















 

 














3

--------------------------------------------------------------------------------


Schedule of Executive Officers


Douglas M. Madden
Gjon N. Nivica, Jr.
Mark W. Oberle
Steven M. Sterin
Jay C. Townsend
Jacquelyn H. Wolf



4